                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              HUNTINGTON DIVISION


RONALD CUNAGIN, as father and
next friend of J.C., an infant,

       Plaintiff,

v.                                                       Case No. 3:19-cv-00250


CABELL HUNTINGTON HOSPTIAL, INC.,
a West Virginia corporation,

              Defendant.


       MEMORANDUM OPINION and ORDER SEALING DOCUMENTS

       Pending before the Court is Plaintiff’s Motion to File Motion to Compel,

Memorandum in Support and Referenced Exhibits under Seal (ECF No. 24), requesting

the attached Motion to Compel Defendant Cabell Huntington Hospital’s Answers and

Production of Documents to Plaintiff’s First Set of Interrogatories and Plaintiff’s First Set

of Requests for Production of Documents, Memorandum of Law in Support of the Motion

to Compel and attached Exhibits be filed under seal. Plaintiff argues that the Motion to

Compel, Memorandum of Law in Support of the Motion to Compel and attached Exhibits

contain documents which have been properly designated as confidential pursuant to a

protective order.

       Given that Plaintiff’s Motion to Compel is not a dispositive motion, and given that

objections to the confidential designation of the documents have not been addressed by

the Court and the parties, the Court GRANTS the Motion to Seal and ORDERS that

Plaintiff’s Motion to Compel, Plaintiff’s Memorandum of Law in Support of Plaintiff’s
Motion to Compel and attached Exhibits be filed as sealed. (ECF Nos. 24-2 through 24-

17). The undersigned is cognizant of the well-established Fourth Circuit precedent

recognizing a presumption in favor of public access to judicial records. Ashcraft v.

Conoco, Inc., 218 F.3d 288 (4th Cir. 2000). As stated in Ashcraft, before sealing a

document, the Court must follow a three step process: (1) provide public notice of the

request to seal; (2) consider less drastic alternatives to sealing the document; and (3)

provide specific reasons and factual findings supporting its decision to seal the documents

and for rejecting alternatives. Id. at 302. In this case, Plaintiff’s Motion to Compel,

Memorandum of Law in Support of Plaintiff’s Motion to Compel and attached Exhibits

shall be sealed and will be designated as sealed on the Court’s docket. The Court deems

this sufficient notice to interested members of the public. The Court has considered less

drastic alternatives to sealing the documents, but in view of the confidential nature of the

information, and the format on which the information is contained, no such alternatives

are feasible at this time. Moreover, the public’s right to be informed regarding the

particulars of a discovery motion is outweighed by the interest of the parties to be

protected in this circumstance. Accordingly, the Court finds that sealing Plaintiff’s Motion

to Compel, Memorandum of Law in Support of Plaintiff’s Motion to Compel and attached

Exhibits does not unduly prejudice the public’s right to access court documents.

       The Clerk is instructed to provide a copy of this Order to all counsel of record and

to any unrepresented party.

                                   ENTERED: January 13, 2020
